DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed 20 August 2021.  Clams 1, 15, and 20 have been amended.  Claims 1 through 20 are pending and have been examined. 
Claim Objections
Claims 1, 2, 15, and 20 appear to contain claim elements that may lack antecedent basis.  Specifically, Amended Claim 1 recites “the respective sensor(s)” in lines 20 and 29 of claim 1.  Additionally, claim 2 recites “the sensors” in line 2 of the claim.  Claim 1 introduces “at least one sensor” in line 5 of the claim.  It is not clear if “the sensor” of claim 2 refers to “the respective senor” of line 29 of claim 1 or to “at least one sensor” of line 5 in claim 1.  Lines 4, 13, and 21 of claim 15, and lines 5, 14, and 22 of claim 20 appear to include the same error.  Examiner additionally notes the use of “a computer device” in line 4 of claim 1 and “the respective computing devices” and “respective transmitting computing devices” in lines 11, 21, and 25 of at least claim 1.  Appropriate correction or clarification is required.  
Response to Amendment
Applicant’s amendment to claims 1, 15, and 20 have been accepted.
Applicant’s amendment to claims 1, 15, and 20 are sufficient to overcome the 35 U.S.C. 101 rejection, therefore Examiner respectfully withdraws the 35 U.S.C. 101 rejection.
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 103 rejection.  The rejection remains pending and is updated below in light of the claim amendment.  Examiner has established new grounds of rejection. 
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered and are persuasive. The additional elements, sensors and blockchain, are involved in nearly every limitation.  As a whole, the recited limitations for execution of one or more sets of generated executable code by the blockchain, emitting events including information related to execution of the executable code on the blockchain, selectively triggering at least one modeled task of an executing modeled process of the external process modeling computer system, and controlling at least one electronic device responsive to the selective triggering, are meaningful limitations beyond generally liming the use of a judicial exception to a particular technological environment as determined under either MPEP sections 2106.06(a) or 2106.05(e).  Therefore the 35 U.S.C. 101 rejection of claims 1 through 20 is respectfully withdrawn.  
Regarding the 35 U.S.C. 103 rejection, Applicant asserts that the combined references fail to disclose storing a plurality of records that associate: a “device group” and “the one or more sets of executable code that are incorporated into the blockchain,” and further that the combined references fail to disclose receiving messages and obtaining the respective device group identifiers based on the messages received from the computing devices that include sensors.  Examiner respectfully disagrees. As detailed in the rejection below, TAL et al. (see at least para. 0004]) explicitly discloses generating, by the controller and based on a first blockchain message wherein data in the first blockchain message is usable for verifying at least one of: authenticity and integrity of the information in the telemetry packet; storing the telemetry packet by a server; generating and signing by the controller a blockchain transaction to send the first blockchain message to a blockchain network; and adding a block to a blockchain database, by a blockchain miner node associated with said network and based on the first blockchain message.  TAL et al. further discloses the execution of “one or more sets of executable code” at least at paragraph [0033] that states: a system according to some embodiments of the invention may include a plurality of executable code segments similar to executable code 125 that may be loaded into memory 120 and cause controller 105 to carry out methods described herein.  TAL et al. further discloses that each telemetry unit device or sensor may be connected to one another (equivalent to a group of devices), a tracker/monitor unit (TMU) collects data from the sensors in the form of a specific telemetry packet, and a controller in a TMU may store, in a wallet or elsewhere a unique identification of the TMU, blockchain records, and the like.  The blockchain transaction (from TMU to server) includes a transaction of a virtual coin (e.g., Bitcoin) from wallet to one of wallets and the blockchain transaction further includes concise, descriptive information that uniquely and/or unambiguously identifies, characterizes or describes a specific telemetry packet.  (See at least TAL et al. [para. 0049-0051]).    Mercuri et al. is combined with TAL et al. to teach the recited external process modeling limitations.  Therefore, at a minimum the cited paragraphs of TAL et al. in combination with the teachings of Mercuri et al. and Ford, as detailed below, disclose the recited limitations. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 4, and 6 through 20 are rejected under 35 U.S.C. 103 as being unpatentable over TAL et al. (US 2018/0220278) in view of Mercuri et al. (US 2019/0013948), and in further view of Ford (US 2016/0261690).
Regarding Amended Claim 1, TAL et al. discloses an electronic resource tracking and storage computer system that is configured to communicate with a plurality of computing systems operated by different respective participants, each said computing system storing a copy of a blockchain of a distributed blockchain computing system and having associated therewith a computing device including at least one sensor, the blockchain including one or more sets of generated executable code, the electronic resource tracking and storage computer system comprising: a computer storage system configured to store
TAL et al. discloses the system configured to store a plurality of blockchain participant identifiers, each said blockchain participant identifier being associated with a corresponding one of the plural different participants; and a plurality of records that each store an association between: 1) a corresponding device group that includes a plurality of the respective computing devices involved in performing a process that is modeled in an external process modeling computer system, and 2) the one or more sets of executable code that are incorporated into the blockchain; (In some embodiments, a blockchain message may cause execution of a smart-contract process, the smart-contract process including relating data in a blockchain message to at least one predefined criterion.   TAL et al. [para. 0009]. … For example, executable code 125 may be an application that generates a telemetry packet based on information received from at least one sensor, generates, based on information in the telemetry packet, a blockchain message usable for verifying an authenticity and/or integrity of the information in the telemetry packet and associates the blockchain message with the telemetry packet as further described herein.  TAL et al. [para. 0033]. … Wallets 144 may include cryptographic keys 150 used to communicate with a network, sign blockchain transactions or authenticate the trackers identity vis-a-vis a server. … Generally, keys 143 and 150 may be any code, token or value used for cryptocoins (crypto coins or crypto-coins), blockchain transactions as known in the art. … telemetry packets 141, blockchain messages 142, keys 143 and wallets 144 may be files, tables, lists or other objects in a database in storage system 140, or they may be memory segments in memory 120.  TAL et al. [para. 0035-0036, 0043]. … For example, controller 105 in TMU 300 may store, in wallet 308 or elsewhere, a unique identification of the TMU 300, unique identifications of blockchain records and the like. … An association of a telemetry packet 310 with a blockchain transaction 312 may include, or be realized by, including, in the blockchain transaction 312, concise, descriptive information that uniquely and/or unambiguously identifies, characterizes or describes the associated telemetry packet 310.   TAL et al. [para. 0049-0051]. … In some embodiments blockchain transaction 312 may activate a smart contract, which has been previously published and stored on the blockchain ledgers. This contract may, in turn, check the validity of the data, based on some previously defined set of criteria and perform an action based on said criteria. TAL et al. [para. 0054-0059]. … A blockchain transaction generated, sent and stored as described may include any data and/or metadata. For example, data in a blockchain transaction or message may include sensor data, e.g., temperature, location, humidity and so on and data in a blockchain transaction or message may further include metadata, e.g., the time the message was generated and/or sent, the length or size of the message, information related to a sender (e.g., a media access control (MAC) address of TMU 300) and so on. TAL et al. [para. 0075]);  For examining purposes, Examiner construes the smart contract process discloses by TAL et al. as equivalent to “a process that is modeled in an external process modeling computer system.”
Although TAL et al. discloses the limitations stated above, Mercuri et al. is cited as additionally disclosing the recited limitations. (A blockchain object may be a smart contract deployed on a blockchain. … In an example, a blockchain object may be a smartlet that regulates an interaction between two or more participants for a specified objective.  … The blockchain object may contain machine-readable instructions that govern the interactions 
TAL et al. fails to explicitly disclose the system comprising computing devices involved in performing a process that is modeled in an external process modeling computer system in connection with a plurality of modeled events that are linked together for the performed process.  Mercuri et al. discloses these limitations. (…the analytics service 132 may use the configuration file 198 and events in the off-chain storage 110 (e.g., the data repository 179) to transform the events in a blockchain for modeling. … the off-chain storage 110 includes the data repository 179 to store values of parameters described in the configuration file 198. The analytics service 132 retrieves events from the data repository 179 for model building, and groups the events according to persona, role or the like. Mercuri et al. [para. 0137-0139]).  It would have been obvious to one of ordinary skill in the art of using blockchain technology to trigger an external process management system to modify the system of TAL et al. to include the plurality of modeled events that are linked together for the performed process taught by Mercuri et al. in order to protect data and records. Mercuri et al. [para. 0003].
a transceiver configured to receive, from the computing devices, electronic data messages; and a processing system that includes at least one hardware processor coupled to the computer storage system and the transceiver, (For example, units or modules described herein, e.g., tracker/monitor unit (TMU) 300, base station 316, computer 324 and server 
the processing system being configured to: receive, via the transceiver and from the computing devices, the electronic data messages that include values from the respective sensor(s) connected thereto, (In some embodiments, both the block chain transaction 312 and the encrypted telemetry 310 are sent through cellular base station 316 and its cellular antenna 318 to network 314 and from there the telemetry packet 310 is communicated to server 326 that stores it in database 328. TAL et al. [para. 0053]),
the electronic data messages signed by their respective transmitting computing devices and/or associated participants;  (As shown by block 508, process or flow 501 may include signing a transaction, according the blockchain protocol, and sending a blockchain transaction that includes the concise information generated as shown by block 506. Tal et al. [para. 0070, 0073; Fig. 5]);  
based on reception of the electronic data messages, obtain respective device group identifiers that identify which one of multiple different device groups, included in the plurality of records, the respective transmitting computing device belongs to; based on reception of the received electronic data messages, dynamically generate blockchain transactions that are to one or more sets of executable code that are associated with the obtained device group identifier, the generated blockchain transactions including the value(s) from the respective sensor(s); publish the generated blockchain transactions to the blockchain computing systems for inclusion in the copies of the blockchain stored thereon to execute the one or more sets of executable code on the blockchain; (TAL et al. [para. 
based on execution of the one or more sets of generated executable code by the blockchain, emit events to an event bus monitored by the external process modeling computer system the emitted events including information related to results execution of the executable code on the blockchain and being structured to selectively trigger the external process modeling computer system to automatically implement execute at least one of the modeled tasks in dependence on the results of the execution; (In some embodiments, system 400 may act or function as a hub that servers a plurality of sensors and/or a plurality of TMUs 300. For example, a shipment may include one or more containers with a plurality of sensors or a plurality of TMUs 300 and the plurality of sensors or TMUs 300 may communicate with system or hub 400. For example, system 400 may receive sensor data from a plurality of sensors or TMUs 300 and generate blockchain transactions 312 and/or encrypted telemetry packets 310 based on the received sensor data.  TAL et al. [para. 0062]. … In some embodiments the blockchain transaction generated and signed at step 508 may activate a smart contract, which has been previously published and stored on the blockchain ledgers. The smart contract (or a process based on the smart contract, also referred to herein as a smart contract process) may, in turn, check the validity of the data, based on a previously defined set of criteria and the process may perform an action based on the criteria. The action may comprise a financial transaction, a notification message or an operation, execution or invocation of yet another smart contract. … As shown by the arrow connecting blocks 510 and 514, process or flow 503 may start, or be triggered, by a reception of a telemetry packet sent as shown by block 510.  TAL et al. [para. 0072-0077, 0094-0099]);
TAL et al. fails to explicitly disclose the system comprising the external process modeling computer system that includes at least one hardware processor that is configured to:  execute the modeled process model; receive the emitted events including information related to execution of the executable code on the blockchain.  Mercuri et al. discloses these limitations. (…the analytics service 132 may use the configuration file 198 and events in the off-chain storage 110 (e.g., the data repository 179) to transform the events in a blockchain 
While TAL et al. discloses use of blockchain transactions verified by the external device of a miner and stored in a ledger that are used to activate a smart contract stored on the ledger and apply contract rules based on received device data (TAL et al. [para. 0007, 0056, 0072-0073],  TAL et al. fails to explicitly recite modeled tasks of the executing “modeled” process.  Mercuri et al. discloses  selectively trigger, based on the information related to execution of the executable code on the blockchain that is included in the emitted events that are received, at least one of the modeled tasks of the executing modeled process in of the external process modeling computer system in dependence on reception of the emitted events; (In an example, analytics services 132 may utilize the blockchain data stored in the off-chain storage 110 (e.g., the data repository 179) and the configuration file 198 for data modeling. The configuration file 198 provides context to the blockchain data. The blockchain data without the configuration file 198 may be a chronological list of events stored with other additions to provide immutable verification of the events. The blocks in the blockchain may contain random events grouped together based on time of arrival of the blockchain objects. Mercuri et al. [para. 0136]). It would have been obvious to one of ordinary skill in the art of using blockchain technology to trigger an external process management system to modify the system of TAL et al. to include the external process modeling system taught by Mercuri et al. in order to protect data and records. Mercuri et al. [para. 0003].
TAL et al. and Mercuri et al. combined disclose a processor configured to control at least one electronic device responsive to the selectively triggering. (Based on a location reported by TMU 300 a smart contract may check the distance of a shipment from its destination and… the smart contract (e.g., method2 described herein) may generate a financial transaction to the shipper wallet, thus automatically paying a shipper or sender for a shipment that has been successfully delivered. TAL et al. [para. 0072-0073]). Ford additionally recites this limitation. Ford discloses a processor configured to selectively trigger, based on the information related to execution of the executable code on the blockchain that is included in the emitted events that are received, at least one of the modeled tasks of the executing modeled process in of the external process modeling computer system in dependence on reception of the emitted events; and control at least one electronic device responsive to the selectively triggering.  (The block chain includes blocks   A new generation of decentralized cryptographically verifiable transactions ledgers are emerging that include a Turing Complete computational model; such a model can support smart contracts, among many other things. There are at least two instances of these systems, Ethereum and Bitcoin. Ford [para. 0057-0060; Fig. 1-2]. … the device 310 retrieves the block chain and identifies (342) that the configuration message in block chain is directed to it. Responsive to the message being relevant to the device, in embodiments, the device 310 takes one or more actions based upon the configuration message. For example, in embodiments, the configuration message may include the configuration data as a program, as a bytecode address in the block chain, as a container, or as a link to the configuration data. In embodiments, the configuration data configures the device to operate or provide functionality desired by the provider and/or makes it easier for the provider to manage the device.  Ford [para. 0084; Fig. 3, 7].   … In embodiments, a managing entity or provider may issue one or more commands to one or more devices for execution by the one or more devices. In embodiments, a “command” may be an asynchronous request from the entity for the computing device to perform some function. …  a command may be to perform all or a portion of a complex computation, such as rendering all or a portion of a video. One skilled in the art shall recognize that any number of types of tasks may be requested and performed. …  In embodiments, the device or devices that have been configured to monitor for command messages retrieve (730) the a receiving device may verify the authenticity of the command message (like as discussed above). Responsive to the command message being valid, the device or devices execute (735) the command or commands in the command message.  Ford [para. 0102-0104]).  It would have been obvious to one of ordinary skill in the art of in device control and blockchain authentication to modify the device commands of TAL et al. and Mercuri to include control of a device responsive to executable code on the blockchain as taught by Ford in order to provide systems and methods that facilitate the configuration and management of a large number of computing devices without requiring a centralized authority. Ford [para. 0028].
Regarding Claim 2, TAL et al., Mercuri et al., and Ford combined disclose an electronic resource tracking and storage computer system, wherein the sensors are configured to measure physical properties associated with the resource that is tracked. (A blockchain transaction generated, sent and stored as described may include any data and/or metadata. For example, data in a blockchain transaction or message may include sensor data, e.g., temperature, location, humidity and so on and data in a blockchain transaction or message may further include metadata, e.g., the time the message was generated and/or sent, the length or size of the message, information related to a sender (e.g., a media access control (MAC) address of TMU 300) and so on.  TAL et al. [para. 0075-0076]).
Regarding Claim 3, TAL et al., Mercuri et al., and Ford combined disclose an electronic resource tracking and storage computer system, wherein the computing devices are configured to transmit electronic data messages at first timed intervals, and/or while a 
Regarding Claim 4, TAL et al., Mercuri et al., and Ford combined disclose an electronic resource tracking and storage computer system, wherein the processing system is configured to perform validation and/or generate blockchain transactions at second timed intervals and/or upon receipt of electronic data messages. (Embodiments of the invention enable verifying authenticity and integrity of data collected, obtained, computed and/or sent by a tracker or monitor unit. For example, embodiments of the invention enable verifying authenticity and integrity of data collected, obtained, computed and/or sent by TMU 300.  TAL et al. [para. 0085-0086]).
Regarding Amended Claim 6, TAL et al., Mercuri et al., and Ford combined disclose an electronic resource tracking and storage computer system, wherein the one or more sets of executable code programmed rules are sequences of program logic incorporating the conditions to be met in programmatic form. (Executable code 125 may be executed by controller 105 possibly under control of an operating system. For example, executable code 
Regarding Amended Claim 7, TAL et al., Mercuri et al., and Ford combined disclose an electronic resource tracking and storage computer system, wherein the one or more sets of executable code programmatic rules further include additional program logic unrelated to sensor data. (The blockchain transaction may include a cryptocurrency transaction between a wallet associated with the controller and a wallet associated with the server. In some embodiment the blockchain miner node is adapted to verify a blockchain transaction between the wallet associated with the controller and the wallet associated with the server.  TAL et al. [para. 0005]. … In some embodiments, blockchain transaction 312 (from TMU 300 to server 326) includes a transaction of a virtual coin (e.g., Bitcoin) from wallet 308 to one of wallets 330 and the blockchain transaction 312 further includes concise, descriptive information that uniquely and/or unambiguously identifies, characterizes or describes a specific telemetry packet 310.  TAL et al. [para. 0051, 0075]).
Regarding Claim 8
Regarding Claim 9, TAL et al., Mercuri et al., and Ford combined disclose an electronic resource tracking and storage computer system, wherein the processing system is further configured to decrypt received electronic data messages using a public key. (As shown by block 516, flow or process 503 may include receiving and storing a telemetry packet, e.g., server 326 receives an encrypted telemetry packet 310 from TMU 300, decrypts the received encrypted telemetry packet and stores a decrypted telemetry packet in database 328.  TAL et al. [para. 0076-0077]).
Regarding Claim 10
Regarding Claim 11, TAL et al., Mercuri et al., and Ford combined disclose an electronic resource tracking and storage computer system, wherein electronic data messages include both structured data, and a payload separate from the structured data which is a hash value thereof. (Concise, descriptive information that uniquely and/or unambiguously identifies, characterizes or describes a telemetry packet 310 may include a time stamp, a hash field, and any part or portion of data or information in the telemetry packet 310, for example, descriptive information in a blockchain transaction 312 may include sensor information (e.g., a temperature) and/or the GPS location. A hash field or value included in a blockchain transaction 312 may be computed, based on data in a telemetry packet 310, by a one-way function algorithm such as the Secure Hash Algorithm (SHA, e.g., standards FIPS PUB 180, 180-1, 180-2, 202) such that it is practically impossible to change the content in the telemetry packet 310 and keep the hash value valid. A hash value computed or calculated as described and included in blockchain transaction 312 uniquely identifies specific content in a telemetry packet 310.  TAL et al. [para. 0052]). 
Regarding Claim 12, TAL et al., Mercuri et al., and Ford combined disclose an electronic resource tracking and storage computer system, wherein electronic data messages include status of the resource. (As shown by block 518, flow or process 503 may include generating status information based on the telemetry packet received as shown by block 516. … Status information generated or collected by server 326 may include metadata such as time of reception of a telemetry packet, statistical data, alerts and/or any information that may be included in a report that may be generated at a later stage. The status information may contain a physical address based on partial location information (e.g., WiFi base stations), 
Regarding Claim 13, TAL et al., Mercuri et al., and Ford combined disclose an electronic resource tracking and storage computer system, wherein the modeled process management system is configured to subscribe to events published to the event bus as queues and/or topics. (In some embodiments blockchain transaction 312 may activate a smart contract, which has been previously published and stored on the blockchain ledgers. This contract may, in turn, check the validity of the data, based on some previously defined set of criteria and perform an action based on said criteria. The action may comprise a financial transaction, a notification message or operation of yet another smart-contract.  TAL et al. [para. 0059, 0072]).
Regarding Claim 14, TAL et al., Mercuri et al., and Ford combined disclose an electronic resource tracking and storage computer system, wherein events have associated event types, the event types being mapped to triggers associated with different modeled tasks in the modeled process. (The smart contract (or a process based on the smart contract, also referred to herein as a smart contract process) may, in turn, check the validity of the data, based on a previously defined set of criteria and the process may perform an action based on the criteria. The action may comprise a financial transaction, a notification message or an operation, execution or invocation of yet another smart contract. For example, the smart contract process may check the temperature detected as reported in the blockchain transaction and compare it with a set of thresholds to determine whether or not temperature in a container used for shipping goods has exceeded a threshold temperature 
Regarding Claims 15 through 19,  claims 15 through 19 recite limitations that are substantially similar to those of claims 1, 6, 7, 11, and 14 respectively and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 15 through 19 are directed to a computer-implemented process, which is taught by TAL et al. at paragraph [0009, Abstract].
Regarding Amended Claim 20, claim 20 recites substantially similar limitations to those of claim 1 and is therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claim 20 is directed to a non-transitory computer-readable storage medium tangibly storing a resource tracking program for use with a computer system that communicates with a plurality of computing systems, which is taught by TAL et al. at paragraph [0021, 0030-0031]: Memory 120 may be a computer or processor non-transitory readable medium, or a computer non-transitory storage medium, e.g., a RAM. Some embodiments may include a non-transitory storage medium having stored thereon instructions which when executed cause the processor to carry out methods disclosed herein.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over TAL et al. (US 2018/0220278), in view of Mercuri et al. (US 2019/0013948), in view of Ford (US 2016/0261690), and in further view of Weber et al. (US 2020/0327498).
Regarding Claim 5, TAL et al., Mercuri et al., and Ford combined fail to explicitly disclose an electronic resource tracking and storage computer system, wherein the computer storage system is configured to store multiple different sets of programmed rules applicable to different modeled processes that respectively include different modeled tasks. Although TAL et al. discloses a system comprising a plurality of executable code segments (TAL et al. [para. 0033, 0036; Fig. 3A]), TAL et al. and Mercuri et al. combined fail to explicitly disclose different modeled processes that respectively include different modeled tasks. Weber et al. discloses this limitation. (The translator 160 generates the script template 162 based on an input of a process specification 190. An example process model, which is a diagrammatic representation of a process specification 190 is shown in FIG. 3. The process specification 190 is comprised of a sequence of tasks and decision making logic that produce an output based on input parameters provided.  Weber et al. [para. 0079]. … The translator 160 contains a number of translation rules that can account for different types of elements. … Then, the translator 160 translates each element with its respective links (320-327), generating code (in this example it generates Solidity code, see above, as this is language used by Ethereum for writing smart contracts) based on the translation rules for different types of elements (see section on patterns of execution for the translator as detailed below).  … A majority of tasks can be matched to five different patterns of execution: .
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure
Patil et al. (US 2019/0372834) - The control plane may include managing devices or allow access from managing devices for updating information associated with the IoT devices in the blockchain fabric. Examples of managing devices may include manufacturer for manufacturing and provisioning the IoT devices with the unique identifiers, certifying authority for certifying certain functions and trust associated with the IoT devices, provisioning authority for provisioning the IoT devices with additional software or configuration information to operate in certain environments or for certain use cases, and an HLS/HSS device for providing configuration information such that the IoT devices can operate on a mobile network operated by a telecommunications operating organization. The manufacturer may manufacture the IoT devices and provision them with unique identifiers and configuration information. Subsequently, the manufacturer may update the blockchain fabric with 
Maher et al. (US 2017/0352245) -  Systems and methods disclosed facilitate the collection and analysis of various data generated by one or more connected systems and/or devices. Certain embodiments disclosed herein allow for analyzing various data generated by connected systems and/or devices to detect and/or predict impending system and/or device failures and/or suboptimal performance. By detecting and/or predicting anomalous system and device performance, various actions may be taken to improve system and/or device performance and mitigate failure conditions.
Minhaj Ahmad Khan, Khaled Salah, "IoT security: Review, blockchain solutions, and open challenges", May 2018, Future Generation Computer Systems, Volume 82, Pages 395-411. Authors outline security requirements for IoT along with the existing attacks, threats, and state-of-the-art solutions and discuss, how blockchain, which is the underlying technology for bitcoin, can be a key enabler to solve many IoT security problems. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623